Hallam, J.
(dissenting).
I cannot concur in the portion of the foregoing opinion which holds that under sections 5168, 5169, R. L. 1905, domestic corporations offending against the provisions of 5168 are not liable to the general penal provisions of tha£ section, but that such corporations are liable only to punishment by forfeiture of charter.
It appears to me that the general penal provisions of section 5168, R. ,L. 1905, apply to corporations to the same extent as to individuals.
Section 5168 makes it an offense to “enter into any pool, trust agreement, combination, or understanding” in restraint of trade, or to limit, fix, control, maintain or regulate the price of any article of trade, manufacture or use or to limit the production thereof, or to prevent or limit competition in the purchase or sale thereof, and it contains the general penal clause that every person violating any provision of that section shall be punished by fine or imprisonment.
If this section stood alone, it would concededly be broad enough to cover corporations, for the word “person” includes corporations. R. L. 1905, § 4148, subd. 11. The trouble arises from the language of section 5169. This section provides that every domestic corporation violating any provision of section 5168, “or which shall in any way assist in carrying out any of the purposes of such illegal pool, trust agreement, combination, or understanding, in addition to the penalties imposed upon the members thereof by said section, shall forfeit all its corporate franchises.”
It is contended that the term “members thereof” as here used, means members of the corporation and that the use of the language quoted, taken in connection with all of the provisions of these sections, indicates an intention to impose punishment by section 5168 only upon natural persons, and by section 5169 to impose upon domestic corporations only the additional punishment of forfeiture of charter, to the exclusion of the punishment imposed by the general penal provisions of section 5168.
I cannot concur in this construction. It appears to me that sec*47tion 5168 was intended, as its language imports, to impose the punishment therein prescribed upon all participants in the prohibited combinations, including corporations so participating; that the term “members,” used in section 5169, means members of the combination, not members of the corporation, and that the provision of section 5169 imposing the penalty of forfeiture upon domestic corporations participating in any illegal combination, “in addition to the penalties imposed upon the members thereof” by section 5168, means that such punishment is in addition to the penalties imposed upon all members of the combination by that section. This use of the term “members” is consistent with the language of both sections. The preceding section does impose penalties upon the members of the combination. It does not impose penalties upon the members of the corporation as such. It does not impose a penalty upon members of the corporation at all, unless they may be active participants in the combination, and then only as such participants.
If it is not clear that this is the correct view, then it must at least be said that the language is ambiguous, and in such case resort may be had, in interpreting its meaning, to the history of this legislation and to the terms of the statute in force prior to the revision. It is conceded that under the statute in force prior to the revision, the general penal provisions now embodied in section 5168 did apply to corporations as well as to individuals and that the penalty of forfeiture of charter imposed upon domestic corporations was in addition thereto. Changes in language made by a revision of statutes are not to be regarded as altering the Law, unless it is clear that such was the intention. Becklin v. Becklin, 99 Minn. 307, 109 N. W. 243; Odegard v. Lemire, 107 Minn. 315, 119 N. W. 1057.
That the construction of the word “members,” above indicated, is the correct one, is, it seems to me, made clear by reference to the language of the various statutes which were incorporated in the revision.
The first of these statutes was chapter 10, p. 82, Laws 1891. This act made it an offense to “create, enter into, become a member of or a party to” any pool, trust, agreement, combination or confederation to regulate or fix prices of or control the output of certain commodi*48ties. This language was carried forward into G. S. 1894, §§ 6955, 6956.
Chapter 359, p. 487, Laws 1899, without repealing the act of 1891, covered the same ground, and more. Instead, however, of using the terms “create, enter into, become a member of or a party to” any such pool, it used only the words, “enter into” such combination.
Chapter 194, p. 269, Laws 1901, prohibits pools, trusts or combinations, and prohibits the boycott of any other person or corporation because “not a member of or party to” any such combination.
All of these acts were before the revisers when they compiled the Devised Laws of 1905, and it appears to me that in drafting section 5169, when they used the term “members” in the provision that domestic corporations engaging in any illegal pool, trust or combination, should be subject to forfeiture of charter in “addition to the penalties imposed upon the members thereof,” they used it as it was used in the act of 1891, the General Statutes of 1894, and the act of 1901, and that the legislature had the same intent when it adopted their revision. If such is the case, then the prior statute was not changed by the Devised Laws of 1905, and corporations are now, as before, subject to the- same penalties as individuals.
It should also be noted that the revisers in their report upon the whole criminal code say, “only one material change has been proposed, and that not a change of law, but of definition,” introducing the term “gross misdemeanor,” as defining a certain class of offenses. Devisers’ Deport, page 37. This, while not conclusive, is entitled to some force.
The following modification of the order was filed on December 15, 1913:
Per Curiam.
Our attention has been called by the Attorney General to the fact that the order remanding the cause is perhaps indefinite and should be corrected. In view of the conclusion that the corporation might be proceeded against by indictment and conviction and the judgment *49rendered thereon made the basis for dissolution proceedings, the order remanding the cause should have been with directions to the court below to modify its judgment by eliminating the fine, leaving the judgment stand as one of conviction of the crime charged. The former order is therefore modified accordingly, and the reversal of the order denying the motion of the corporation for a new trial is withdrawn.